Citation Nr: 9927912	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for bilateral lower 
extremity varicose veins, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for a chronic anxiety 
reaction, currently rated as 30 percent disabling.

3.  Entitlement to an increased (compensable) rating for a 
left varicocele.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1945.

This appeal arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran's bilateral lower extremity varicose veins 
are manifested by prominent veins on both calves, which were 
palpable, but not by ulcers, edema, stasis pigmentation, or 
eczema.

2.  The veteran's chronic anxiety reaction is manifested by 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events), but not by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

3.  The veteran's left varicocele is manifested by rare 
symptoms of discomfort; it is otherwise asymptomatic.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for 
service-connected bilateral lower extremity varicose veins, 
currently rated as 30 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic Code 7120 (1998).

2.  The schedular criteria for an increased rating for a 
service-connected chronic anxiety reaction, currently rated 
as 30 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.130, Diagnostic Code 9400 (1998).

3.  The schedular criteria for a compensable rating for a 
left varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Code 
7529 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's increased rating 
claims well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented 
claims which are not inherently implausible, inasmuch as a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to establish an increased 
rating claim as well grounded.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 623 (1992).  Further, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

I.  Varicose veins

VA treatment records from October 1995 through November 1998 
have been reviewed.  The Board notes these records indicate 
complaints of lower extremity pain, when walking, and 
weakness, which have been attributed to his cervical spine 
disorder by his treating physicians; this disorder was caused 
by a motor vehicle accident in 1994.  Varicose veins were 
also diagnosed.

During a January 1997 VA examination for aid and attendance 
an examination of the lower extremities revealed moderate 
varicose veins in both calves, and evidence of venous stasis 
with purplish skin over the lower extremities.  The 
diagnostic impression was venous difficulties with both lower 
extremities, with venous stasis and venous skin changes of 
purplish coloration, and lower extremity variscosities and 
venous insufficiency.

During an October 1998 VA examination the examiner indicated 
he could not detect either a posterior tibial or dorsal pedis 
pulse.  He indicated the lower extremities were cold from the 
feet up to the junction of the middle and distal calves on 
both sides.  Prominent veins were noted on both calves, which 
were palpable.  The examiner indicated he detected no ulcers, 
edema, stasis pigmentation, or eczema.  The diagnostic 
impression was arterial insufficiency, both lower 
extremities, and varicose veins.

During vascular lab venous duplex lower extremity testing in 
November 1998, a normal study was indicated in both lower 
extremities.  No evidence of deep vein thrombosis was 
identified, and no venous valvular insufficiency was noted, 
in either lower extremity.

During vascular lab arterial lower extremity testing in 
November 1998, abnormal studies were noted in each lower 
extremity.  Hemodynamically significant infrainguinal disease 
was identified, and mild arterial insufficiency was noted to 
be present in each lower extremity.

A disability which has been continuously rated at or above 
any rating of disability for 20 or more years for 
compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such rating except upon a showing that such rating was 
based on fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  
The Board notes the veteran's 30 percent rating for bilateral 
varicose veins has been in effective since October 1948.  
Thus, this 30 percent rating is protected, and cannot be 
lowered.

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for rating diseases of the arteries and 
veins, including varicose veins, as set forth in 38 C.F.R. 
§ 4.104.  See 61 Fed. Reg. 65207-65244 (1998).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Consequently, the veteran's 
varicose veins disorder will be rated under the former 
criteria prior to January 12, 1998, and under both the former 
and revised criteria from that date, with the most favorable 
rating being applied after January 12, 1998.

Initially, the Board notes that, in determining a rating for 
a disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be legal 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected rating, and the rating of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.  Thus, only symptoms which have been 
attributed to the veteran's service-connected bilateral lower 
extremity varicose veins may be considered in determining the 
rating for that disability.

Under the former criteria, found at 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7120 (1997), a pronounced varicose vein 
condition, either unilateral or bilateral, with findings of a 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, warrants a 60 
percent rating for a bilateral condition and a 50 percent 
rating for a unilateral condition.  A severe condition, 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, with marked distortion and sacculation, with 
edema and episodes of ulceration, and with no involvement of 
the deep circulation, warrants a 50 percent rating for a 
bilateral condition and a 40 percent rating for a unilateral 
condition.  A moderately severe condition, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, and with no involvement of the deep circulation, 
warrants a 30 percent rating for a bilateral condition and a 
20 percent rating for a unilateral condition.  A moderate 
condition, with varicosities of superficial veins below the 
knees, with symptoms of pain or cramping on exertion, either 
bilateral or unilateral, warrants a 10 percent rating.  A 
mild condition, or with no symptoms, warrants a 
noncompensable (0 percent) rating.  A note to that code 
provides that severe varicosities below the knee, with 
ulceration, scarring, or discoloration and painful symptoms, 
will be rated as moderately severe.

In the present case, the most recent medical evidence, see 
Francisco, supra, as noted above, does not reveal even a 
moderately severe condition, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from 1 to 2 centimeters in 
diameter, with symptoms of pain or cramping on exertion, and 
with no involvement of the deep circulation, as to warrant 
even a 30 percent rating for a bilateral condition under the 
former criteria.  Indeed, no ulcers, edema, stasis 
pigmentation, involvement of superficial veins above the knee 
or of the long saphenous, were found in either lower 
extremity.  Accordingly, the preponderance of the evidence is 
against an increased rating for bilateral lower extremity 
varicose veins under the former criteria.

Under the revised criteria, found at 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7120 (1998), a varicose vein condition, 
with findings of massive board-like edema with constant pain 
at rest, attributed to the effects of varicose veins, 
warrants a 100 percent rating.  A varicose vein condition, 
with findings of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration, 
warrants a 60 percent rating.  A varicose vein condition, 
with findings of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, warrants a 
40 percent rating.  A varicose vein condition, with findings 
of persistent edema, incompletely relieved by elevation of 
the extremity, with or without beginning stasis pigmentation 
or eczema, warrants a 20 percent rating.  A varicose vein 
condition, with findings of intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery, warrants a 10 percent 
rating.  A varicose vein condition, with findings of 
asymptomatic palpable or visible varicose veins, warrants a 
noncompensable (0%) rating.  A note to that code provides 
that these ratings are for involvement of a single extremity.  
If more than one extremity is involved, evaluate each 
extremity separately and combine (under 38 C.F.R. § 4.25), 
using the bilateral factor (§ 4.26), if applicable.

In the present case, the most recent medical evidence, as 
noted above, does not reveal even findings of persistent 
edema, incompletely relieved by elevation of the extremity, 
for either lower extremity, as to warrant a 20 percent rating 
for either lower extremity.  At most, each lower extremity 
symptomatology warrants only a 10 percent rating, which, when 
combined under § 4.25, warrants only a 20 percent (19, 
converted to the nearest number divisible by 10) rating.  See 
38 C.F.R. § 4.25.  Even adding a bilateral factor, see 
38 C.F.R. § 4.26, of 10 percent of this value (2 percent) to 
the 20 percent rating would result in no more than a 20 
percent rating, from January 12, 1998.  See 38 C.F.R. 
§§ 4.25, 4.26.

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's service-connected 
bilateral varicose veins, under either the former or revised 
criteria.

II.  An anxiety reaction

VA treatment records from October 1995 through July 1998 were 
reviewed.  An October 1995 report indicates the veteran and 
his wife attended an aftercare support group meeting, where 
the veteran was noted to be "very energetic and positive in 
affect."  He was noted to respond freely and easily.  He 
reported "no new complaints or need for [increased] 
frequency of care."  A June 1996 report indicates the 
veteran and his wife both wanted to participate in World War 
II and Korean war veterans groups at the VA mental health 
clinic, as the veteran complained his physical disabilities 
left him with little to do and no one to talk to except his 
wife.  He was noted to exhibit no psychotic symptoms or 
suicidal ideations.  During a December 1996 session the 
veteran reporting sleeping fairly well, having a pretty good 
appetite, and taking no medication for his mental disorder.  
He was noted to be alert and oriented times 3, his mood was 
euthymic, his affect was normal, and he reported no suicidal 
or homicidal ideations.  The assessment was neurosis, and 
Doxepin was prescribed.  An October 1997 report indicates the 
veteran was seen for a follow-up, in which he reported his 
sleep pattern was fair, his appetite was fairly good, but 
that he still felt nervous and "buzzy."  He was noted to be 
alert and oriented times 3, with a subdued mood, and 
constricted affect.  The assessment was generalized anxiety 
disorder.

During a May 1998 VA mental disorders examination, in which 
the examiner indicated the claims file was not provided, 
although the veteran's medical records were, and were 
reviewed by the examiner, the examiner indicated he reviewed 
the medical records for one hour and interviewed the veteran 
for one hour and twenty minutes.  He indicated the veteran 
was driven to the interview by his wife.  The veteran was 
interviewed alone.  The veteran reported he saw a provider 
approximately every three months in the Mental Health Clinic.  
The examiner indicated he would be reviewing the veteran's 
mental, occupational and social history over the previous 
year.

The veteran reported having a very difficult time being in a 
group, but that Doxepin helped with that.  He reported he 
could not go to the mall without his wife, and then just for 
very brief times.  He reported he worries about his health 
and thinks about his World War II experiences.  He reported 
he will become angry and "blow up" at his wife about once a 
month.  He reported he does not physically harm anyone.  The 
veteran reported no injuries during the war, but of currently 
having flashbacks.  The only flashback he could mention, 
however, was being in the "front lines" (no details given) 
and hearing his first sounds of German bombs.  He reported 
never being hospitalized for a mental disorder.  He reported 
retiring from the Chrysler Corporation in 1984, due to his 
declining physical health, and a desire to be nearer his 
step-daughter and grandchildren in Kentucky.  He reported 
being married for 43 years.  He reported he gets up at 7:30 
A.M. and goes to bed at 11:00 P.M., after taking his Doxepin.  
He reported spending a great deal of time with his 18 year 
old grandson.  The veteran indicated his contacts outside the 
home were few and infrequent, that he doesn't socialize, that 
he tends not to go out of his own yard, that he does not 
attend church or other functions due to the crowds, and that 
he does not use nor answer the telephone.  He reported he is 
in a constant state of anxiousness and experiences 
flashbacks.  He reported he sleeps 8-10 hours per night, but 
gets up frequently to urinate.  He reported having night 
sweats on a regular basis, almost every night.  He reported 
no weight changes, denied visual or auditory hallucinations, 
and did not seem to have any delusional thinking.  His mood 
was noted to be euthymic.  He reported he talks to himself, 
which the examiner confirmed during the interview, but 
indicated it was his way of "releasing the tension" of 
things on his mind.  He reported no crying episodes.  He 
denied any suicidal ideations or attempts, homicidal 
ideations or attempts, or panic attacks.

Upon mental status examination the veteran was found to be 
oriented to person, place, and to the situation.  He did not 
know the day of the month nor the year.  He was noted to be 
neatly and appropriately dressed for the season, clean, and 
well-groomed.  His attitude was noted to be cooperative, and 
his speech was coherent and relevant to the topic.  The 
examiner indicated the veteran was not then depressed, and he 
did not appear to be manic.  His intellect was judged to be 
average.  Some problems with immediate memory were noted.  
His judgment and insight appeared to be intact, and no 
inappropriate behavior was noted during the interview.  No 
obsessive or ritualistic behavior was noted, his rate and 
flow of speech was noted to be relevant, and no obscured 
speech patterns were noted.  The diagnoses were: (Axis I) 
generalized anxiety disorder; (Axis II) none; (Axis III) 
status post cancer of the right lower lung, chronic 
obstructive airway disease, and injury to the cervical spine 
with loss of function of the right arm and leg ; (Axis IV) 
mild to moderate.  The veteran reported that, at times, with 
the increase in the cost of living, his and his wife's 
incomes were inadequate to take care of their needs.  The 
examiner indicated the veteran had a poor support system due 
to his isolation.  The Axis V current Global Assessment of 
Functioning (GAF) scale sore was noted to be 55, with the 
highest in the past year also 55.

A generalized anxiety disorder is rated in accordance with 
38 C.F.R. § 4.130, DC 9400.  That code is rated in accordance 
with The General Rating Formula for Mental Disorders.  The 
General Rating Formula for Mental Disorders, found at 
38 C.F.R. § 4.130, provides that for a 100 percent rating 
there must be found to be total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  For a 70 percent rating there must be found to 
be occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech which is intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or in a worklike setting), and inability to establish 
and maintain effective relationships.  For a 50 percent 
rating there must be found to be occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  For a 30 percent rating there must be found 
to be occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation  normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

In the present case the medical evidence clearly shows a 50 
percent rating is not warranted as there is no evidence of 
occupational and social impairment with reduced reliability 
and productivity, caused by the generalized anxiety 
symptomatology, standing alone, due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
Specifically, the veteran has essentially contended he is 
nervous all the time, and does not like to be around crowds.  
These are essentially his only complaints.  However, as noted 
above, his primary complaints have concerned his worry over 
his physical disabilities, and he has consistently indicated 
that, while on Doxepin, he has no sleep problems.  His 
isolation has clearly been attributed to his being in a 
wheelchair and being unable to ambulate.  Indeed, as noted in 
the June 1996 treatment report, the veteran sought people to 
talk to in showing interest in the World War II and Korean 
War veterans groups at the VA mental health clinic, as he 
indicated his physical disabilities left him with little to 
do and no one to talk to except his wife.

Accordingly, the Board finds the preponderance of the 
evidence is against an increased rating for an anxiety 
reaction.

III.  A left varicocele

The Board notes no treatment records for a left varicocele 
have been submitted in conjunction with this claim.

During a May 1998 VA genitourinary examination the 76 year 
old veteran reported no history of urologic problems, 
treatment, or surgery.  Upon physical examination a left 
varicocele was found.  The veteran reported rare symptoms of 
discomfort and had no voiding complaints.  The assessment was 
an asymptomatic left varicocele.  The examiner noted that 
fully one-third of all males have a left varicocele, which 
was considered to be almost a normal finding.  He indicated 
he could see no reason why the veteran should receive any 
compensation for a left varicocele that was minimally 
symptomatic.

The Board notes a varicocele is defined as a condition 
manifested by abnormal dilation of the veins of the spermatic 
cord, which results in impaired drainage of blood into the 
spermatic cord veins when the patient assumes the upright 
position.  (Citation omitted); see Nici v. Brown, 9 Vet. 
App. 494 (1996).  This disorder has also been defined as a 
varicose enlargement of the veins of the spermatic cord 
producing a soft compressible tumor mass in the scrotum.  
(Citation omitted); see Smith v. Brown, 8 Vet. App. 546 
(1996).

Where the particular disability for which the veteran is 
service connected is not listed in the Schedule For Rating 
Disabilities, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  A varicocele is not listed in the 
Schedule; thus, as the anatomical location and symptomatology 
of a varicocele are closely analogous to a benign neoplasm of 
the genitourinary system, the veteran's left varicocele will 
be rated under 38 C.F.R. § 4.115b, DC 7529, which rates that 
disability.

38 C.F.R. § 4.115b, DC 7529, provides that a benign neoplasm 
of the genitourinary system is to be rated as a voiding 
dysfunction or renal dysfunction, whichever is predominant.  
However, as the most recent VA examination of the veteran 
revealed an asymptomatic left varicocele, and as the examiner 
indicated an asymptomatic left varicocele was considered to 
be almost a normal finding, a noncompensable rating, and no 
more, is warranted.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's left varicocele.

IV.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching these decisions the Board also considered the 
issue of whether the veteran's service-connected 
disabilities, each standing alone, presented an exceptional 
or unusual disability picture, as to render impractical the 
application of the regular schedular standards, such that 
referral to the appropriate officials for consideration of an 
extraschedular evaluation is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Fleshman v. Brown, 9 Vet. App. 406, 412 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the service-connected 
disabilities, each standing alone, as to render impractical 
the application of the regular schedular standards.  
Accordingly, the Board concludes that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

An increased rating for bilateral lower extremity varicose 
veins, currently rated as 30 percent disabling, is denied.

An increased rating for a chronic anxiety reaction, currently 
rated as 30 percent disabling, is denied.

An increased (compensable) rating for a left varicocele is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

